Bell, Chief Judge.
This is an appeal from the denial of an extraordinary motion for a new trial based on newly discovered evidence. Held:
Any matter which could have been complained of in the original motion for a new trial will not constitute grounds for an extraordinary motion. Bishop v. State, 117 Ga. App. 93 (159 SE2d 477). This rule applies to the facts of this case. Following conviction, defendant filed an ordinary motion for a new trial, which was denied, and the case was affirmed on appeal. See Bradley v. State, 137 Ga. App. 670 (224 SE2d 778). This extraordinary motion followed. The claimed newly discovered evidence was misconduct of a juror at defendant’s trial. At the hearing on this motion it was shown that defendant’s counsel was aware of the existence of the alleged misconduct of the juror prior to the hearing on the original motion for a new trial.

Judgment affirmed.


McMurray and Smith, JJ., concur.

J. W. Claxton, for appellant.
William H. Ison, District Attorney, Michael D. Anderson, Assistant District Attorney, for appellee.